DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blomaard et al. (US 2019/0255779 A1).
Blomaard et al. teach the following claimed limitations:
Regarding claim 10, an image recording method implemented by a computer provided in an image recording apparatus (printing system 1; FIG. 1) for printing an image on a printing medium by ejecting ink from a plurality of nozzles (ejection nozzles 4; FIG. 1) of a recording head of the image recording apparatus (print head 3; FIG. 1), the image recording method comprising:
determining, for each of the plurality of nozzles, whether a position of the corresponding nozzle is a position to eject ink (at step 10, a volley of several droplets 6 are ejected in parallel and simultaneously towards the substrate 5; FIGs. 1-2; the positions covered by structure 2 are the positions for the nozzles 4 to eject ink);
successive ejection operation is necessary for a nozzle out of the plurality of nozzles, whose position is determined as the position to eject ink (at step 14, identified malfunctioning ejection nozzles 4’ whose ejection rates remains below a predefined lower ejection rate threshold in such a manner that the number of droplets 6 ejected in each subsequent depositing steps 10 is increased; [0062]); and
causing ink to be successively ejected at the position to eject ink at a predetermined successive ejection frequency from the nozzle that is determined to have the necessity of the successive ejection operation (number of droplets 6 increased in each subsequent depositing steps 10; [0062]).
Regarding claim 14, the successive ejection frequency to be applied to the successive ejection operation is variable (number of droplets 6 from each malfunctioning nozzle 4 may be increased or decreased; [0062]-[0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomaard et al. (US 2019/0255779 A1) in view of Blomaard et al. (US 2019/0366622 A1).
Blomaard et al. ‘779 teach the following claimed limitations:
Regarding claim 1, an image recording apparatus printing an image on a printing medium (printing system 1; FIG. 1), the image recording apparatus comprising:
a recording head (print head 3; FIG. 1) including a plurality of nozzles from which ink is ejected (ejection nozzles 4; FIG. 1); and
one or more hardware processors (processing unit 17 and printing controller 18; FIG. 1) coupled to the recording head, the one or more processors being configured to:
determine, for each of the plurality of nozzles, whether a position of the corresponding nozzle is a position to eject ink (at step 10, a volley of several droplets 6 are ejected in parallel and simultaneously towards the substrate 5; FIGs. 1-2; the positions covered by structure 2 are the positions for the nozzles 4 to eject ink);
determine whether a successive ejection operation is necessary for a nozzle out of the plurality of nozzles, whose position is determined as the position to eject ink (at step 14, identified malfunctioning ejection nozzles 4’ whose ejection rates remains below a predefined lower ejection rate threshold in such a manner that the number of droplets 6 ejected in each subsequent depositing steps 10 is increased; [0062]); and
predetermined successive ejection frequency from the nozzle that is determined to have the necessity of the successive ejection operation (number of droplets 6 increased in each subsequent depositing steps 10; [0062]).
Regarding claim 5, the successive ejection frequency to be applied to the successive ejection operation is variable (number of droplets 6 from each malfunctioning nozzle 4 may be increased or decreased; [0062]-[0063]).
Regarding claim 19, an executable program (program executed by processing unit 17 to perform the steps in FIG. 2), the executable program instructing a computer (processing unit 17 and printing controller 18; FIG. 1) to:
determine, for each of a plurality of nozzles (ejection nozzles 4; FIG. 1) of a recording head (print head 3; FIG. 1) of an image recording apparatus (printing system 1; FIG. 1) in which the computer is provided, whether a position of the corresponding nozzle is a position to eject ink (at step 10, a volley of several droplets 6 are ejected in parallel and simultaneously towards the substrate 5; FIGs. 1-2; the positions covered by structure 2 are the positions for the nozzles 4 to eject ink);
determine whether a successive ejection operation is necessary for a nozzle out of the plurality of nozzles, whose position is determined as the position to eject ink (at step 14, identified malfunctioning ejection nozzles 4’ whose ejection rates remains below a predefined lower ejection rate threshold in such a manner that the number of droplets 6 ejected in each subsequent depositing steps 10 is increased; [0062]); and
cause ink to be successively ejected at the position to eject ink at a predetermined successive ejection frequency from the nozzle that is determined to have 
Blomaard et al. ‘779 do not teach the following claimed limitations:
Further regarding claim 1, a memory.
Further regarding claim 19, a non-transitory computer-readable recording medium.
Blomaard et al. ‘622 teach the following claimed limitations:
Further regarding claim 1, a memory (controller comprises a storage for storing a predefined moving scheme; [0036]) for the purpose of storing predefined moving schemes.
Further regarding claim 19, a non-transitory computer-readable recording medium (controller comprises a storage for storing a predefined moving scheme; [0036]) for the purpose of storing predefined moving schemes.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a memory; a non-transitory computer-readable recording medium, as taught by Blomaard et al. ‘622, into Blomaard et al. ‘779 for the purpose of storing predefined moving schemes.
Allowable Subject Matter
Claims 2-4, 6-9, 11-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 2-4 is the inclusion of the limitations of the image recording apparatus printing an image on a printing medium that include the one or more hardware processors repeat the successive ejection operation for the nozzle, whose position is the position to eject ink, until the number of times of ejection of ink reaches the predetermined threshold.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 6, 8 and 9 is the inclusion of the limitations of the image recording apparatus printing an image on a printing medium that include the one or more hardware processors determine the successive ejection frequency to be applied to the successive ejection operation, based on elapsed time from a point of time when a print operation by the recording head is finished.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 7 is the inclusion of the limitations of the image recording apparatus printing an image on a printing medium that include the one or more hardware processors acquire print data from an external device, and determine the successive ejection frequency to be applied to the successive ejection operation, based on elapsed time from a point of time when the print data is acquired.  These limitations found in each of the claims, as they are 
The primary reason for indicating allowable subject matter of claims 11-13 is the inclusion of method steps of the image recording method implemented by a computer provided in an image recording apparatus for printing an image on a printing medium by ejecting ink from a plurality of nozzles of a recording head of the image recording apparatus that include the successive ejection operation is necessary when a number of times of ejection of ink from the nozzle, whose position is the position to eject ink, is smaller than a predetermined threshold. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 15, 17 and 18 is the inclusion of method steps of the image recording method implemented by a computer provided in an image recording apparatus for printing an image on a printing medium by ejecting ink from a plurality of nozzles of a recording head of the image recording apparatus that include determining the successive ejection frequency to be applied to the successive ejection operation, based on elapsed time from a point of time when a print operation by the recording head is finished. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 16 is the inclusion of method steps of the image recording method implemented by a computer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harada et al. (US 2018/0250948 A1) teach controlling at least one of the nozzles to discharge the liquid droplet for a controlled number of times not smaller than 2 onto a target discharging position on a medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 February 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853